             Case 1:18-vv-00577-UNJ Document 49 Filed 10/24/19 Page 1 of 4




          In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-0577V
                                    Filed: September 20, 2019
                                          UNPUBLISHED


    LAURA M. FORCELLA SPIERING,

                          Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                         Respondent.


Richard H. Moeller, Moore, Heffernan, et. al., Sioux City, IA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

       On April 20, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he received an influenza (“flu”) vaccination on November
2, 2016, and subsequently suffered a shoulder injury as a result of the flu vaccination
(“SIRVA”). Petition at 1. On July 12, 2019, the undersigned issued a decision awarding
compensation to petitioner based on the respondent’s proffer. ECF No. 35.

       On July 23, 2019, petitioner filed a motion for attorneys’ fees and costs. ECF No.
39. Petitioner requests attorneys’ fees in the amount of $23,577.00 and attorneys’
costs in the amount of $1,077.19. Id. at 1. In compliance with General Order #9,


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, the undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
            Case 1:18-vv-00577-UNJ Document 49 Filed 10/24/19 Page 2 of 4



petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. ECF No. 39-4. Thus, the total amount requested is $24,654.19.

       On August 9, 2019, respondent filed a response to petitioner’s motion. ECF No.
41. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13 requires
respondent to file a response to a request by a petitioner for an award of attorneys’ fees
and costs.” Id. at 1. Respondent adds, however, that he “is satisfied the statutory
requirements for an award of attorneys’ fees and costs are met in this case.” Id. at 2.
Respondent “respectfully requests that the Court exercise its discretion and determine a
reasonable award for attorneys’ fees and costs.” Id. at 3.

      On August 9, 2019, petitioner filed a reply. ECF No. 43. “Petitioner respectfully
requests the court to now proceed to a consideration of and decision on the motion.” Id.

      The undersigned has reviewed the billing records submitted with petitioner’s
requests and finds a reduction in the amount of fees to be awarded appropriate for the
reason listed below.

       I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engage in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.


                                             2
                Case 1:18-vv-00577-UNJ Document 49 Filed 10/24/19 Page 3 of 4



          II.        Attorney Fees

                     A. Administrative Time

       Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the
attorneys’ fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of
Health & Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr.
Jan. 24, 2014). “[B]illing for clerical and other secretarial work is not permitted in the
Vaccine Program.” Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at
387). A total of 3.2 hours was billed on tasks considered administrative. These entries
include:

                 •   April 20, 2018 (1.80 hrs) “Prepare DVD’s with Exhibits #3 and #5 for filing
                     and check the content and scan for viruses; prepare the petitioner and
                     exhibits for delivery to the Respondent via Fed Ex”
                 •   July 17, 2018 (0.40 hrs) “Burn two DVDs with Exhibit 3 and 5 on them for
                     respondent”
                 •   September 7, 2018 (0.50 hrs) “Receive 34 faxes from Gottsche Physical
                     Therapy with medical records; work on putting records in order and
                     condensing to one document”
                 •   March 5, 2019 (0.50 hrs) “Assist in preparing the demand letter and
                     attachments”

ECF No. 39-2 at 6, 8, 11 and 14.

      The undersigned reduces the request for attorneys’ fees in the amount of
$240.00, the total amount of the tasks considered administrative.3

          III.       Attorney Costs

        Petitioner requests reimbursement for attorney costs in the amount of $1,077.19.
After reviewing petitioner’s invoices, the undersigned finds no cause to reduce
petitioner’s’ request and awards the full amount of attorney costs sought.

          IV.        Conclusion

     Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.




3   This amount consists of 3.2 hrs x $75 hr = $240.00.
                                                      3
           Case 1:18-vv-00577-UNJ Document 49 Filed 10/24/19 Page 4 of 4



      Accordingly, the undersigned awards the total of $24,414.194 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Moore, Heffernan, Moeller, Meis, L.L.P.

        The clerk of the court shall enter judgment in accordance herewith.5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4
